In re Higginbotham, Bobby D.; — Plaintiff; Applying for Supervisory and/or Remedial Writs, Parish of St. Charles, 29th Judicial District Court Div. C, No. 46,950; to the Court of Appeal, Fifth Circuit, No. 00-C-1145.
Granted, the court of appeal erred in finding relator’s application for supervisory. writs to be untimely. The application reveals relator is seeking review of the May 2, 2000 judgment .denying his motion to recuse the trial judge. Relator’s application seeking review of this judgment was filed within the delay set by the trial court. Accordingly, the application is remanded to the court of appeal for consideration on the merits.